      Case 3:18-cv-03026-E Document 24 Filed 12/09/19                  Page 1 of 3 PageID 81



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 KWAME ROSS,                                         §
                                                     §
              Plaintiff,                             §
                                                     §
 v.                                                  §    CIVIL ACTION NO. 3:18-cv-03026-M
                                                     §
 NATIONSTAR MORTGAGE LLC,                            §
                                                     §
         Defendant.                                  §

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), Plaintiff, Kwame Ross

(“Plaintiff”) and Defendant, Nationstar Mortgage LLC (“Defendant”) (collectively, “the Parties”)

file this Joint Stipulation of Dismissal with Prejudice (“Stipulation”) and respectfully show the

Court as follows:

        1.        Plaintiff filed the instant lawsuit against Defendant on November 13, 2018.

        2.        Plaintiff no longer desires to proceed with any claims or causes of action against

Defendant.

        3.        Plaintiff therefore requests that Defendant be dismissed with prejudice as to all

claims asserted in this action.

        4.        All parties who have appeared and who have not been previously dismissed have

joined in this Stipulation.

        5.        This case is not a class action under Federal Rule of Civil Procedure 23, a derivative

action under Rule 23.1, or an action related to an unincorporated association under Rule 23.2.

        6.        A receiver has not been appointed in this case.




JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                                   PAGE 1

124678786_1
    Case 3:18-cv-03026-E Document 24 Filed 12/09/19             Page 2 of 3 PageID 82



        WHEREFORE, Plaintiff dismisses with prejudice the claims and causes of action asserted

against Defendant Nationstar Mortgage LLC in this matter, thereby dismissing the proceeding in

its entirety.

Dated: December 9, 2019                            Respectfully submitted,

                                                   /s/ Tatiana Alexander
                                                   TATIANA ALEXANDER, SBN: 24055090
                                                   talexander@mcguirewoods.com
                                                   MCGUIREWOODS LLP
                                                   2000 McKinney Avenue, Suite 1400
                                                   Dallas, Texas 75201
                                                   T: +1 214 932 6400
                                                   F: +1 214 932 6499

                                                   ATTORNEY FOR DEFENDANT
                                                   NATIONSTAR MORTGAGE LLC



                                                   /s/ Jody B. Burton
                                                   JODY B. BURTON, ESQ.
                                                   CT Bar No. 422773
                                                   LEMBERG LAW, L.L.C.
                                                   43 Danbury Road, 3rd Floor
                                                   Wilton, CT 06897
                                                   Telephone: (203) 653-2250
                                                   Facsimile: (203) 653-3424
                                                   jburton@lemberglaw.com
                                                   Attorney for Plaintiff

                                                   ATTORNEY FOR PLAINTIFF
                                                   KWAME ROSS




JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                         PAGE 2

124678786_1
    Case 3:18-cv-03026-E Document 24 Filed 12/09/19                  Page 3 of 3 PageID 83



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on December 9, 2019, a true and correct copy of the
foregoing document was electronically filed with the clerk of the United States District Court,
Northern District of Texas, using the electronic case filing system of the court. The electronic case
filing system sent a “Notice of Electronic Filing” to the attorneys registered for service in the
court’s ECF system for this case.

                                                      /s/ Tatiana Alexander
                                                      TATIANA ALEXANDER




JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                                PAGE 3

124678786_1
